IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-47,911-02


EX PARTE MICHAEL WAYNE RICHARD




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 456621 FROM THE

182ND DISTRICT COURT OF HARRIS COUNTY



Per Curiam. Price, J., would file and set.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts that he is
mentally retarded and may not be executed.  We remanded his claim to the convicting
court for resolution.
	Applicant was convicted of capital murder on September 4, 1987.  Because of
error in that trial we reversed the conviction and remanded for a new trial.  Richard v.
State, 842 S.W.2d 279 (Tex. Crim. App. 1992).  After remand, applicant was again
convicted of capital murder and sentenced to be executed.  We affirmed the conviction
and sentence.  Richard v. State, No. 72,193 (Tex. Crim. App. June 18, 1997).  On April 3,
1998, applicant filed his initial application for writ of habeas corpus pursuant to Article
11.071.  We denied relief.  Ex parte Richard, WR-47,911-01 (Tex. Crim. App. February
2, 2000).
	The convicting court has returned the case to this Court with its findings of fact
and conclusions of law and a recommendation to deny relief.  We have reviewed the
record of the proceedings on remand.  The convicting court's findings of fact and
conclusions of law are supported by the record and we adopt them as our own.  We
conclude that applicant has not shown he is mentally retarded and, therefore, relief is
denied.
	IT IS SO ORDERED THIS THE 21ST DAY OF MARCH, 2007.
Do Not Publish